                                                                                                                       Richard Femia | Attorney
                                                                                              Direct 516.281.9826 | rfemia@goldbergsegalla.com


                                                    September 13, 2019


 Via ECF
 Hon. Steven I. Locke
 United States Magistrate Judge
 United States District Court, Eastern District
 100 Federal Plaza
 Central Islip, New York 11722

          Re:        Hayes v. Nassau County, et al.
                     15-CV-0398(RRM)(SIL)

 Dear Magistrate Locke:

        Goldberg, Segalla, LLP, Special Counsel to Nassau County, represents Defendants County
 of Nassau, Nassau County Police Department, Nassau County Police Officer Carl Arena, Nassau
 County Police Officer Peter J. Ellison, and Nassau County Police Lieutenant Vincent G. Boden,
 (hereinafter referred to as “County Defendants”), in connection with the above-reference matter.

         This joint-letter is written in response to this Court’s order dated July 16, 2019. Over the
 past several weeks, both sides have worked together in hopes of avoiding protracted motion
 practice. In that regard, all previously withheld documents have been produced. The document
 production included one document with redactions, which is accompanied by a privilege log. The
 redaction is confined to a portion of one page entitled “Attorney Analysis in ECAB” (Early Case
 Assessment Bureau).

        Additionally, the parties discussed the parameters of EADA Schwartz’s deposition or
 depositions of other Assistant District Attorney’s. The parties agree that the oral examination of
 EADA Schwartz or other Nassau County ADA’s be limited to factual matters underlying the arrest,
 which do not include opinions, recommendations, and deliberations.

        Lastly, at the last conference your Honor instructed the parties to engage in settlement
 discussions. Thereafter, Plaintiff presented a demand to County Defendants, which is being
 addressed with the necessary individuals. As such, the parties accept the Court’s offer to hold a
 mediation conference.

          Thanking the Court for its consideration, I remain

                                                                                    Respectfully,
                                                                                    ______/s/____________
                                                                                    Richard J. Femia
                                                                                    Attorney for County Defendants

 Cc:      Plaintiff
          Via ECF
200 Garden City Plaza, Suite 520 | Garden City, NY 11530-3203 | 516.281.9800 | Fax 516.281.9801 | www.GoldbergSegalla.com
     NEW YORK | ILLINOIS | FLORIDA | MARYLAND | MISSOURI | NORTH CAROLINA | PENNSYLVANIA | NEW JERSEY | CONNECTICUT | UNITED KINGDOM
 24020177.v1
